Citation Nr: 0403824	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2002 and 
December 2002 by the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates the veteran was adequately 
notified of the VCAA as it applies to his present appeal by 
correspondence issued in July 2001 and October 2002 prior to 
the adjudication of his claims.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, service medical records show the veteran had a 
syncopal episode after venipuncture in April 1962 and that in 
January 1966 he was found medically disqualified for 
retention in the reserves.  An October 1965 private medical 
statement included in those records noted the veteran had 
been treated for convulsions and had experienced his first 
seizure in 1963.  As additional evidence has been submitted 
indicating the veteran has experienced seizure episodes since 
active service, the Board finds a VA medical opinion is 
required prior to appellate review.  The Board notes the 
veteran underwent a VA examination pertinent to his bilateral 
hearing loss claim; however, the examiner's etiology opinion 
was apparently provided without review of September 1961 
induction examination findings of a 25 decibel bilateral 
nerve type hearing loss.  Therefore, the Board finds further 
development as to this matter is also required.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to his 
service connection claims since October 
2003.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

2.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to (A) whether it is as likely as not 
that he has a present seizure disorder 
that was incurred in or aggravated by 
active service, and (B) whether it is as 
likely as not that any pre-existing 
bilateral hearing loss was aggravated or 
underwent an increased in disability 
beyond the natural progression of the 
disorder during active service.  The 
claims folder must be available to, and 
reviewed by, the examiner(s).  The 
examiner(s) should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



